In a negligence action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Kings County, dated May 29, 1980, which granted plaintiff’s motion for a protective order vacating defendant’s notice to take the examination before trial of three witnesses whose names had been supplied by plaintiff. Order reversed, *637with $50 costs and disbursements, and plaintiff’s motion is denied. The examinations may proceed at times and places to be fixed in a written notice of not less than 10 days, to be given by defendant, or at such other times and places as the parties may agree. Plaintiff was injured on February 21, 1974 while loading cargo on defendant’s vessel. In his bill of particulars plaintiff supplied the names of three witnesses who had advised the officers at the hatch of the allegedly defective and inadequate operation of the winches prior to the accident. Plaintiff’s attorney conceded that these witnesses “have knowledge of critical facts involving the plaintiff’s case.” Under these circumstances, defendant has demonstrated “adequate special circumstances” to justify an examination before trial of the witnesses in question (see CPLR 3101, subd [a], par [4]). In commenting upon the scope of disclosure available pursuant to CPLR 3101 (subd [a], par [4]), Professor Siegel has noted that the phrase “special circumstances” must receive “a very liberal construction” if the goal of sharpening the issues and minimizing delay and prolixity is to be attained by our discovery procedures (Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 3101:22, p 26). He concludes (p 27): “It is submitted that disclosure against a nonparty witness should be just as broad in the state practice as it is in the federal. The only barrier is CPLR 3101(a) (4), and that is truly a nominal one. Even hostility of such a witness should not be a necessary showing. A mere showing by the lawyer that he needs such witness’s pretrial deposition in order to prepare fully for the trial should suffice as a ‘special circumstance’.” (See Allen v Crowell-Collier Pub. Co., 21 NY2d 403.) A showing that a witness’ pretrial deposition is needed in order to fully prepare for trial has been held to constitute a “special circumstance” (Matter of Catskill Center for Conservation & Dev. v Voss, 70 AD2d 753; Kenford. Co. v County of Erie, 41 AD2d 586; see, also, Villano v Conde Nast Pubs., 46 AD2d 118). Plaintiff, in effect, has conceded that defendant can adequately prepare for trial only by examining the witnesses. Accordingly, the order appealed from must be reversed. Gibbons, Gulotta and O’Connor, JJ., concur.